Citation Nr: 1445511	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-23 140A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1969 and from April 1970 to September 1971.

This matter comes to the Board of Veterans' Appeal (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal was thereafter transferred to the RO in Cleveland, Ohio.  In May 2014, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

In an August 2014 statement, the Veteran raised claims of entitlement to service connection for diabetes mellitus, tinnitus, and hearing loss.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the claim is remanded for additional development.  

At his May 2014 hearing, as well as in written submissions to the RO, the Veteran claimed that his current low back disability was caused by having to carry heavy loads of ammunition for 10 miles a day going up and down mountains, during in combat in the Republic of Vietnam, when he weighed no more than 120 pounds.  He testified to having back pain during service and continuing after service and, that he just learned to live with the pain.

The record shows that the Veteran's military occupational specialty was mortar-man and he is in receipt of the Combat Action Ribbon (CAR) due to his service in combat in the Republic of Vietnam.  The Board finds the Veteran's testimony with respect to having back pain in service is credible as it is consistent with the circumstances, condition, or hardships of his service in combat, notwithstanding the fact that there is no official record of a back injury.  38 U.S.C.A. § 1154(b) (West 2002).  

Additionally, the Board notes that the record shows a post-service low back injury in 2007.  VA records show that subsequent to the post-service back injury, the Veteran was diagnosed with a compression fracture at L2, a herniated nucleus pulposus at L5-S1 with posterior annular tear, and spondylosis.  See VA X-ray dated in July 2007; VA magnetic resonance imaging evaluations (MRIs) dated in August 2007 and December 2012; and VA treatment records dated from July 2007 to July 2013.  

Given the evidentiary record, a VA examination and medical opinion is needed to determine the relationship, if any, between the Veteran's current low back disability and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

The claim is also being remanded so relevant VA and private medical records can be located and added to the claim file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

At his May 2014 hearing, the Veteran testified that he was treated for his low back disability at the Wade Park VA Medical Center (a/k/a the Cleveland VA Medical Center) shortly after his separation from his second period of active duty in September 1971.  These medical records are not in the claims file and it does not appear that the RO has ever requested such records.  

VA treatment records also show that the Veteran was treated at the Lakewood Hospital immediately after his July 2007 post-service low back injury.  These private treatment records are not associated with the claim file, but appear to be relevant to the claim.  

Finally, the record reflects that the Veteran receives ongoing treatment at the Wade Park/Cleveland VA Medical Center.  The claim file contains records up through July 2013.  On remand, VA records since July 2013 should be obtained and associated with the file.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service low back problems and/or injury as well as any continued problems since ser.  Provide an appropriate amount of time to submit this lay evidence.

2.  Obtain records from the Wade Park/Cleveland VA Medical Center dated from September 1971 to September 1972, and from July 2013 to the present.

All actions to obtain the requested records should be documented fully in the claims file.  If any of the records cannot be located or no such records exist, a memorandum of unavailability should be prepared and associated with the claims file and the Veteran notified.  

3.  After obtaining authorization from the Veteran, obtain treatment records from the Lakewood Hospital since July 2007.

4.  Then, schedule the Veteran for an orthopedic examination.  The claims folder, and a copy of this Remand, must be made reviewed by the examiner.  All indicated studies and tests are to be performed.

The examiner is to indicate whether it is at least as likely as not that any of the Veteran's current low back disabilities, to include a compression fracture at L2, a herniated nucleus pulposus at L5-S1 with posterior annular tear, and spondylosis, had onset in service or are related to service.

The examiner is also to indicate whether it is at least as likely as not that spondylosis or arthritis of the lumbar spine had onset within a year of service discharge.

In providing the requested opinions, the examiner should comment on the Veteran's credible testimony of initially injuring his back during his documented combat in the Republic of Vietnam.  He has reported that he had to carry very heavy packs of ammunition for 10 miles a day going up and down mountains, when he only weighed 120 pounds.

The examiner should also provide commentary on the significance, if any, of the post-service low back injury in 2007.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the appeal.  If the benefit sought is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the last supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

